DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 20-24 contain potentially allowable subject matter.
Claims 3-7 and 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the aforementioned claims set forth a series of physical structures/configurations that are well beyond that which is disclosed within the Mallik reference (discussed in greater depth infra), which is the prior art closest to Applicants’ claimed invention, and there would be no obvious reason to modify Mallik to satisfy each of Applicants’ pertinent limitations, as such modifications would be likely to render the Mallik assembly incapable of continuing to operate/behave in the particular manner set forth within the reference itself (given the particularly sensitive nature of such assemblies), which would be strongly indicative of an application of improper hindsight reasoning.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is insufficient antecedent basis for multiple limitations in the claims, including: i) claim 1 recites the limitation "the light reflection layer made of one or more materials selected from a metal, an alloy, a metal compound, and a metalloid compound"; ii) claim 6 recites the limitations “the uneven structure with an aspect ratio of not less than 0.1 but less than 1” and “the uneven structure with an aspect ratio of not less than 1 but not more than 2”; iii) claim 20 recites the limitations “that at a position of the removed portion” and “that of the cavity portion”; iv) claim 21 recites the limitation “that at a position of the removed portion”; and v) claim 22 recites the limitation “that of the cavity portion”.  
Claim 1 calls for a “second information display region”, but establishes no “first information display region”.  Exactly what structure/configuration is sought?  Please review/revise/clarify.
The claims 3, 5 and 8-10 recitations of “configured by” are unclear.  Exactly what structure/configuration is sought?  Please review/revise/clarify.
The claim 13 recitations of “the authentication information of the information display medium is identified by reflection light or transmitted light” and “the authentication information of the information display medium is identified by enlarging observation by reflection light or transmitted light” are unclear.  Exactly what structure/configuration is sought?  Please review/revise/clarify.
The claims 14-16 recitations of “method to” are unclear.  Exactly what structure/configuration is sought?  Please review/revise/clarify.
The claims 15-16 recitations of “to set a beam waist positon” are unclear.  Exactly what structure/configuration is sought?  Please review/revise/clarify.
The claim 18 recitation of “the part being estimated to have the identification information” is unclear.  Exactly what structure/configuration is sought?  Please review/revise/clarify.
The claim 19 recitation of “based on” is unclear.  Exactly what structure/configuration is sought?  Please review/revise/clarify.
The terms "small" and “large” in claim 23 are relative terms which render the claim indefinite.  The terms "small" and “large” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 2, 4, 7, 11-12, 17 and 24-25 are rejected as depending (directly or indirectly) from rejected independent claims 1 and 20.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 8-10, 12-13 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,128,779 to Mallik (“Mallik”).
	Regarding claim 1, Mallik anticipates an information display medium (e.g. assembly shown in figs. 1-4) comprising a substrate (11) and a light reflection (col. 4, lines 29-32) layer (e.g. writing 13, photograph 15 and hologram 17, together, as shown in fig. 4), wherein, i) the light reflection layer (13, 15 and 17, together) made of one or more materials selected from a metal (col. 12, lines 37-41), an alloy, a metal compound, and a metalloid compound is placed on (fig. 4) one surface (e.g. upper surface, as shown in fig. 4) of the substrate (11), and ii) the light reflection layer (13, 15 and 17, together) includes a) a first region (e.g. the spatial area of writing 13 and photograph 15, as shown in figs. 1 and 3-4) where first information (e.g. writing 13 and photograph 15, together) as authentication information (e.g. the identification information provided by writing 13 and photograph 15, as shown in figs. 1-2) is displayed (figs. 1-2) by either of or a combination of an outline shape and a shape of an uneven region (figs. 1-2), and b) a second information display region (e.g. the spatial area of image 19, as shown in figs. 1-2) where identification information (19) is displayed in a shape formed by partially material removal (col. 6, lines 54-59) of the light reflection layer (13, 15 and 17, together), the second information display region (aforementioned spatial area of image 19) being set to partially or fully overlap with (figs. 1-2) a part of the light reflection layer (13, 15 and 17, together) where the first information (13 and 15, together) is displayed in (figs. 1-2) the first region (aforementioned spatial area of writing 13 and photograph 15).
	Regarding claim 2, Mallik anticipates the information display medium according to claim 1, wherein, the light reflection layer (13, 15 and 17, together) includes a second region (aforementioned spatial area of image 19) continuous with (fig. 2) the first region (aforementioned spatial area of writing 13 and photograph 15); and the second information display region (aforementioned spatial area of image 19) is set to extend over both of (fig. 2) the first region (aforementioned spatial area of writing 13 and photograph 15) and the second region (aforementioned spatial area of image 19).
	Regarding claim 8, Mallik anticipates the information display medium according to claim 1, wherein, -4-010-8745-2733/1/AMERICASPreliminary AmendmentAttorney Docket No. 114129.00018the first information (13 and 15, together) is configured by a line drawing (figs. 1-2), a calligraphy, a portrait, a landmark, a landscape, or a combination of any of the line drawing, the calligraphy, the portrait, the landmark, and the landscape.
	Regarding claim 9, Mallik anticipates the information display medium according to claim 1, wherein, the first information (13 and 15, together) is configured by a geometric pattern, a colored pattern (figs. 1-2), or a combination of the geometric pattern and the colored pattern.
	Regarding claim 10, Mallik anticipates the information display medium according to claim 1, wherein, the first information (13 and 15, together) is configured by a logo, a symbol, a sign (figs. 1-2), or an icon pattern.
	Regarding claim 12, Mallik anticipates a valuable security (col. 2, lines 23-30) obtained by embedding or laminating (compare figs. 1-2) of the information display medium (aforementioned assembly shown in figs. 1-4) according to claim 1.
	Regarding claim 13, Mallik anticipates a verification method for the valuable security according to claim 12, the verification method comprising: i) the authentication information (aforementioned identification information provided by writing 13 and photograph 15) of the information display medium (aforementioned assembly shown in figs. 1-4) is identified by reflection light (col. 1, lines 21-30) or transmitted light; and ii) the authentication information (aforementioned identification information provided by writing 13 and photograph 15) of the information display medium (aforementioned assembly shown in figs. 1-4) is identified by enlarging observation (col. 4, lines 29-41) by reflection light (col. 1, lines 21-30) or transmitted light.
	Regarding claim 25, Mallik anticipates a label comprising: i) the information display medium (aforementioned assembly shown in figs. 1-4) according to claim 1; and ii) an adhesive layer (col. 4, lines 7-12) formed on a back side (e.g. the back side of hologram 17) of the information display medium (aforementioned assembly shown in figs. 1-4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mallik.
	Regarding claim 11, Mallik discloses the information display medium according to claim 1, but does not disclose wherein, the identification information (19) is recorded as a microscopic character.
	However, it has been held that “[w]here the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability.” See In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401,404 (Fed. Cir. 1983).
	Accordingly it would have been obvious to a person of ordinary skill in the art at the time of the invention to provide such indicia as desired, in order to provide the benefit of presenting information as desired.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN V LEWIS whose telephone number is (571)270-5052. The examiner can normally be reached M-F 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel J. Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUSTIN V LEWIS/Primary Examiner, Art Unit 3637